In an action, inter alia, to recover damages for the conversion of the security deposits of tenants, the plaintiff appeals (1) from a decision of the Supreme Court, Kings County (Aronin, J.), dated March 28, 1995, and (2), as limited by its brief, from so much of a decision of the same court, dated May 31, 1996, as, upon, in effect, granting the plaintiffs motion for reargument, adhered to its prior decision.
Ordered that the appeals from the decisions are dismissed, as no appeal lies from a decision (see, Schicci v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the respondents are awarded one bill of costs. Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.